406 U.S. 186 (1972)
VERMONT
v.
NEW YORK ET AL.
No. 50, Orig.
Supreme Court of United States.
Argued February 29, 1972.
Decided April 24, 1972.
ON MOTION FOR LEAVE TO FILE BILL OF COMPLAINT.
Fred I. Parker, Deputy Attorney General of Vermont, argued the cause for plaintiff. With him on the briefs were James M. Jeffords, Attorney General, and John D. Hansen, Assistant Attorney General.
Philip Weinberg, Assistant Attorney General of New York, argued the cause for defendant State of New York. With him on the briefs were Louis J. Lefkowitz, Attorney General, Samuel A. Hirshowitz, First Assistant Attorney General, and Paul S. Shemin and Irving Galt, Assistant Attorneys General. Taggart Whipple argued the cause for defendant International Paper Co. With him on the briefs were Richard E. Nolan and William H. Levit, Jr.
PER CURIAM.
The motion by Vermont for leave to file a bill of complaint invoking our original jurisdiction against New York and against International Paper Co., a New York corporation doing business in New York, is granted. New York and International Paper Co. are given until June 19, 1972, to answer the bill of complaint.
So ordered.